Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment 



Applicants’ response to the last Office Action, filed on April 12 2021, has been entered  and made of record. 
In view of the Applicant amendments, the rejection under 35 USC §101, and §103 are expressly withdrawn. 
Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, 9, and 17 are allowable over the prior art of record. Claims 3-4 and 6-8, 10-12 and 14-16, 18-20 depend from claims 1, 9, and 17 respectively are, therefore, allowed.

	Independent claim recites  the limitations of : the first direction is different from the second direction: obtaining the character image of the viewer, including one of: obtaining a real image of the viewer captured by a camera to obtain the character
Image; obtaining the real image of the viewer captured by the camera and modifying the real image to compose the character image; obtaining an account image of a user account of the viewer to obtain the character image.
. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGGE WU/Primary Examiner, Art Unit 2663